[exhibitv1secondamendedan001.jpg]
PHX 331633863v9 SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS SECOND
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made as of April
30, 2017 (the “Effective Date”), by and between Roadrunner Transportation
Systems, Inc., a Delaware corporation (the “Company”), and Curtis W. Stoelting
(the “Executive”). RECITALS WHEREAS, the Company and the Executive are parties
to that certain Amended and Restated Employment Agreement, dated as of March 21,
2017 (the “Original Employment Agreement”); and WHEREAS, the parties desire to
amend the Original Employment Agreement to provide for certain Change in Control
severance provisions and certain other changes, on the terms and subject to the
conditions hereinafter set forth. AGREEMENT NOW, THEREFORE, in consideration of
the foregoing recitals, which the parties agree are material to this Agreement
and incorporated herein by this reference, as well as the premises, mutual
covenants, and promises set forth herein, the parties agree as follows: 1.
Employment. 1.1 General. The Company hereby agrees to continue to employ the
Executive, and the Executive hereby agrees to continue to serve the Company, on
the terms and conditions set forth herein. The Executive understands and agrees
that employment with the Company and under this Agreement is “at will.” The
Executive’s employment may be terminated by the Company with or without Cause
(as hereinafter defined), with or without notice, and without resort to any
specific disciplinary procedure or process at any time, subject to the
provisions of Section 4 herein, and the Executive may resign or otherwise
terminate his employment with the Company at any time, with or without any
reason, and with or without notice, except as otherwise may be required by
Section 4.5 of this Agreement. 1.2 Duties of Executive. The Executive shall
serve as the Chief Executive Officer of the Company, shall diligently perform
all services as may be assigned to him by or under the direction of the
Company’s Board of Directors (the “Board”), and shall exercise such power and
authority as may from time to time be determined and delegated to him by the
Board. During his employment with the Company, the Executive shall devote his
full business time and attention to the business and affairs of the Company and
the performance of the Executive’s duties hereunder, render such services to the
best of his ability, and use his best efforts to promote the interests of the
Company. During his employment with the Company, the Executive shall not engage
in any other business, profession or occupation for compensation or otherwise
which would conflict or interfere in any material respect with the rendition of
such services either directly or indirectly, without the prior written consent
of the Board. 1.3 Place of Performance. In connection with his employment by the
Company, the Executive shall continue to be based at the Company’s principal
executive offices in Cudahy, Wisconsin. 2. Compensation. 2.1 Base Salary. The
Executive shall continue to receive a base salary at the annual rate of $571,000
(the “Base Salary”) during the term of this Agreement and the Executive’s
employment



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan002.jpg]
2 PHX 331633863v9 hereunder, with such Base Salary payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes. The Base Salary may, by action and in the sole
discretion of the Board (or any authorized committee thereof), be increased at
any time or from time to time. Such Base Salary as increased shall be considered
the “Base Salary.” 2.2 Bonus Compensation. In addition to the Base Salary, the
Executive shall continue to be eligible to receive bonus compensation with a
minimum target equal to 90% (to be adjusted upward with changes in
responsibility or based on peer group analyses) of Base Salary (each, a “Bonus”)
during the term of this Agreement and the Executive’s employment hereunder based
upon the achievement of certain performance metrics as shall be determined by
the Board (or any authorized committee thereof) in its sole discretion. Any
bonus compensation with respect to any fiscal year of the Company shall be paid
during the following fiscal year of the Company, as soon as practicable after
the final determination of such bonus compensation. The Executive must be
employed by the Company on the date any incentive compensation is paid in order
to receive any such incentive compensation to which he is otherwise entitled.
2.3 Long-Term Incentive Compensation. In addition to Base Salary and Bonus
payable as hereinabove provided, the Executive shall be entitled to participate
during the term of this Agreement in all stock option, restricted stock, phantom
stock, sale of business, and other long-term incentive plans, practices,
policies and programs applicable to other key executives of the Company
(including its successors or assigns) and its affiliates, in each case
comparable to those in effect on the Effective Date or as subsequently amended.
Such plans, practices, policies and programs, in the aggregate, shall provide
the Executive with compensation, benefits and reward opportunities at least as
favorable as the most favorable of such compensation, benefits and reward
opportunities provided by the Company for the Executive under such plans,
practices, policies and programs as in effect at any time during the 180-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided at any time thereafter with respect to other key
executives. 3. Expense Reimbursement and Other Benefits. 3.1 Reimbursable
Expenses. During the term of the Executive’s employment with the Company
hereunder, upon the submission of proper substantiation by the Executive and in
accordance with the Company’s expense reimbursement policy, the Company shall
reimburse the Executive for all reasonable expenses actually and necessarily
paid or incurred by the Executive in the course of and pursuant to the business
of the Company. Except as expressly provided otherwise herein, no reimbursement
payable to the Executive pursuant to any provision of this Agreement or pursuant
to any plan or arrangement of the Company shall be paid later than the last day
of the calendar year following the calendar year in which the related expense
was incurred, no such reimbursement during any calendar year shall affect the
amounts eligible for reimbursement in any other calendar year and no such
reimbursement shall be subject to liquidation or exchange for another benefit,
except, in each case, to the extent that the right to reimbursement does not
provide for a “deferral of compensation” within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”).
3.2 Other Benefits. During the term of the Executive’s employment with the
Company hereunder, the Executive shall be entitled to participate in all of the
Company’s employee benefit programs for which similarly situated employees of
the Company are generally eligible, subject to the general eligibility and
participation provisions set forth in such programs. The Executive shall be
entitled to vacation time in accordance with the Company’s prevailing vacation
policy for its executives; provided, however, that in no event may a vacation be
taken at a time when to do so could adversely affect the Company’s business.



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan003.jpg]
3 PHX 331633863v9 4. Termination. 4.1 Termination for Cause. The Company shall
at all times have the right, upon written notice to the Executive, to terminate
this Agreement and the Executive’s employment hereunder for “Cause” (as
hereinafter defined). For purposes of this Agreement, the term “Cause” shall
mean (a) the failure or refusal of the Executive to perform the duties or render
the services reasonably assigned to him from time to time by the Board or the
CEO (except during reasonable vacation periods or sick leave), (b) gross
negligence or willful misconduct (with “willful” meaning an action taken (or
omitted to be taken) by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interest of the Company)
by the Executive in the performance of his duties as an employee of the Company,
(c) the conviction of the Executive of a felony or the conviction of the
Executive of a misdemeanor which is likely to have a material adverse effect
upon the business or reputation of the Executive or the Company or which
substantially impairs the Executive’s ability to perform his duties for the
Company, (d) the association, directly or indirectly, of the Executive, for his
profit or financial benefit, with any person, firm, partnership, association,
entity or corporation that competes, in any material way, with the Company or
its Affiliates (as hereinafter defined), (e) the disclosing or using of any
material “Confidential Information” or “Trade Secrets” (as those terms are
hereinafter defined) of the Company at any time by the Executive, except as
required in connection with his duties to the Company, (f) any material act or
acts of personal dishonesty, or any fraud or embezzlement by the Executive, (g)
chronic absenteeism, (h) substance abuse, or (i) any other breach by the
Executive of any of the material terms or provisions of this Agreement;
provided, however, that with respect (a) and (i) above, the Company shall first
be required to provide the Executive written notice of any such event which the
Company contends constitutes “Cause” with respect to (a) and (i) above within
ninety (90) days of the first occurrence of such alleged event and/or breach,
and thereafter provide the Executive a reasonable opportunity (not to exceed
thirty (30) days) to cure such event and/or breach and provided further that the
Executive’s employment shall be terminated no later than the date that is ninety
(90) days following the end of the cure period described above. In addition, in
no event shall “Cause” include the Company’s failure to achieve certain
financial results, whether set forth in the Company’s budget, specified by the
Board, reflected in any of the Company’s incentive plans or programs, projected
by financial analysts, or otherwise. Upon any termination pursuant to this
Section 4.1, the Executive shall be entitled to be paid his unpaid Base Salary
accrued through the effective date of termination within ten (10) days after
such termination (or on such earlier date as may be required by applicable law)
and the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however, to the provisions of Section 3.1, and any rights
the Executive and/or the Executive’s family may have under the terms of the
benefit plans described in Section 3.2). 4.2 Disability. The Company shall at
all times have the right, upon written notice to the Executive, to terminate
this Agreement and the Executive’s employment hereunder if the Executive shall,
as the result of mental or physical incapacity, illness or disability, become
unable to perform his duties hereunder for in excess of ninety (90) days in any
twelve (12)-month period. Upon any termination pursuant to this Section 4.2, the
Company shall pay to the Executive any unpaid Base Salary accrued through the
effective date of termination within ten (10) days after such termination (or on
such earlier date as may be required by applicable law) and the Company shall
have no further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 3.1, and any rights the Executive and/or the
Executive’s family may have under the terms of the benefit plans described in
Section 3.2). 4.3 Death. In the event of the death of the Executive during the
term of his employment hereunder, the Company shall pay to the estate of the
deceased Executive any unpaid Base Salary accrued through the date of his death
within ten (10) days after his death (or on such earlier date as



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan004.jpg]
4 PHX 331633863v9 may be required by applicable law) and the Company shall have
no further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of the Executive’s death, subject,
however, to the provisions of Section 3.1, and any rights the Executive and/or
the Executive’s family may have under the terms of the benefit plans described
in Section 3.2). 4.4 Termination Without Cause. At any time the Company shall
have the right to terminate this Agreement and the Executive’s employment
hereunder without Cause by written notice to the Executive; provided, however,
that the Company shall (a) pay to the Executive any unpaid Base Salary accrued
through the effective date of termination specified in such notice within ten
(10) days after such termination (or on such earlier date as may be required by
applicable law), and (b) subject to (1) the execution by the Executive of a
general release of claims containing standard terms in the form generally used
by the Company (the “Release”) and (2) the Executive’s continued compliance with
the Protective Covenants (as hereinafter defined) set forth in Section 5 of this
Agreement, pay to the Executive, (i) in monthly installments consistent with the
Company’s normal payroll schedule during the eighteen (18)- month period
following termination (the end of such period, the “Severance Date”), an amount
equal to eighteen (18) months of the Executive’s Base Salary at the time of
termination, and (ii) a single-sum amount equal to the premiums that the
Executive would have to pay (based upon the COBRA premiums being charged under
the Company’s health plan as of the termination date) if the Executive had
elected to continue the health insurance coverage that the Executive was
receiving under the Company’s group health plan immediately prior to the date of
termination for a period of eighteen (18) months after the date of termination.
The Company also shall reimburse the Executive’s reasonable business expenses
incurred prior to the date of termination, subject, however, to the provisions
of Section 3.1. Payments under subparagraph (b) above shall be treated as a
series of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii), are subject to required tax and other withholdings, and
shall be conditioned upon (1) the Executive’s execution of the Release within 21
days of the Company’s delivery to the Executive of same, and (2) the Executive’s
continued compliance with the Protective Covenants set forth in Section 5 of
this Agreement. Any payments due to the Executive under subparagraph (b) above
shall be forfeited if the Executive fails to execute the Release within 21 days
of the Company’s delivery to the Executive of same or if the Executive breaches
the Protective Covenants set forth in Section 5 of this Agreement. The Company
shall deliver to the Executive the Release within three (3) business days of the
termination of the Executive’s employment. If the foregoing conditions are met,
then the following shall apply: (i) To the extent any payments due to the
Executive under subparagraph (b) above are not “deferred compensation” for
purposes of Section 409A, then such payments shall commence upon the first
scheduled payment date immediately after the date the Release is executed and no
longer subject to revocation (the “Release Effective Date”). The first such cash
payment shall include payment of all amounts that otherwise would have been due
prior to the Release Effective Date under the terms of this Agreement had such
payments commenced immediately upon the termination date, and any payments made
thereafter shall continue as provided herein. The delayed payments shall in any
event expire at the time such payments would have expired had such payments
commenced immediately following the termination date. (ii) To the extent any
payments due to the Executive under subparagraph (b) above are “deferred
compensation” for purposes of Section 409A, then such payments shall commence
upon the thirtieth (30th) day following the termination date. The first such
cash payment shall include payment of all amounts that otherwise would have been
due prior thereto under the terms of this Agreement had such payments commenced
immediately upon the termination date, and any payments made thereafter shall
continue as provided herein. The delayed payments shall in any event expire at
the time such payments would have expired had such payments commenced
immediately following the termination date.



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan005.jpg]
5 PHX 331633863v9 (iii) To the extent the Executive breaches any of the
Protective Covenants set forth in Section 5 of this Agreement, then in addition
to all other remedies available to the Company, the Company shall be entitled to
stop making any payments under subparagraph (b) above and the Executive shall
forfeit his right to any such unpaid payments. (iv) Notwithstanding the due date
of any post-employment payments or benefits, any payments or benefits otherwise
due under this Agreement shall not be due until after the expiration of any
revocation period applicable to the Release; provided that, if the period for
executing and returning the Release begins in one taxable year and ends in
another taxable year, payments shall not commence until the second taxable year;
and, provided further that, the first installment payment shall include all
amounts that would otherwise have been paid to the Executive during the period
commencing on the Executive's termination of employment and ending on the first
payment date if no delay had been imposed. 4.5 Termination by the Executive for
Good Reason. This Agreement and the Executive’s employment hereunder may be
terminated at any time by the Executive for Good Reason (as hereinafter
defined), upon written notice to the Company. In such event, the Executive’s
termination shall be treated as if the Executive’s employment had been
terminated by the Company without Cause pursuant to Section 4.4. For purposes of
this Agreement, “Good Reason” shall mean: (a) the Company’s breach of any of the
material terms and conditions required to be complied with by the Company
pursuant to this Agreement, other than an isolated, insubstantial and
inadvertent breach not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive; (b) a
material diminution in the Executive’s title, authority, duties or
responsibilities by the Board or the CEO to a level below the Executive’s
authority, duties or responsibilities in effect immediately prior to such
change, excluding for this purpose an isolated, insubstantial or inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive; or (c) a relocation by
the Company of the Executive’s principal work site to a facility or location
more than one hundred (100) miles from the place of performance specified in
Section 1.3 of this Agreement; provided, however, that with respect to (a), (b)
and (c) above, the Executive shall first be required to provide the Company
written notice of any such event which the Executive contends constitutes a
Constructive Termination within ninety (90) days of the first occurrence of such
alleged event and/or breach, and thereafter provide the Company a reasonable
opportunity (not to exceed thirty (30) days) to cure such event and/or breach
and provided further that the Executive’s employment shall terminate no later
than the date that is ninety (90) days following the end of the cure period
described above. 4.6 Specified Employee. Notwithstanding any provision of this
Agreement to the contrary, if the Executive is a “specified employee” as defined
in Section 409A, solely to the extent required to avoid the imposition of
additional taxes on the Executive under Section 409A, the Executive shall not be
entitled to any payments or benefits the right to which provides for a “deferral
of compensation” within the meaning of Section 409A, and whose payment or
provision is triggered by the Executive’s termination of employment (whether
such payments or benefits are provided to the Executive under this Agreement or
under any other plan, program or arrangement of the Company), until (and any
portion or installments of any payments or benefits suspended hereby shall be
paid in a lump sum on) the earlier of (a) the date which is the first business
day following the six (6)-month anniversary of the Executive’s “separation from
service” (within the meaning of Section 409A) for any reason other than death,
or (b) the Executive’s date of death, and such payments or benefits that, if not
for the six (6) month delay described herein, would be due and payable prior to
such date shall be made or provided to the Executive on such date. The Company
shall make the determination as to whether the Executive is a “specified
employee” in good faith in accordance with its general procedures adopted in
accordance with



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan006.jpg]
6 PHX 331633863v9 Section 409A and, at the time of the Executive’s “separation
of service” will notify the Executive whether or not he is a “specified
employee.” 4.7 Change in Control. If the Executive’s employment is terminated
either by the Company without Cause or by the Executive for Good Reason during
the two (2) year period immediately following the Change in Control (as defined
in the Company’s 2010 Incentive Compensation Plan, as may be amended from time
to time) of the Company, then in lieu of any amounts otherwise payable under
Sections 4.4 and 4.5 hereof, the Company shall (a) pay to the Executive any
unpaid Base Salary accrued through the effective date of termination specified
in such notice within ten (10) days after such termination (or on such earlier
date as may be required by applicable law), and (b) subject to (1) the execution
by the Executive of a Release and (2) the Executive’s continued compliance with
the Protective Covenants (as hereinafter defined) set forth in Section 5 of this
Agreement, pay to the Executive, (i) in monthly installments consistent with the
Company’s normal payroll schedule during the twenty four (24)- month period
following termination (the end of such period, the “CIC Severance Date”), an
amount equal to twenty four (24) months of the Executive’s Base Salary at the
time of termination, (ii) a single sum amount equal to two (2) times the
Executive’s Bonus, payable at “target”, for the year in which the termination of
employment occurs, and (iii) a single-sum amount equal to the premiums that the
Executive would have to pay (based upon the COBRA premiums being charged under
the Company’s health plan as of the termination date) if the Executive had
elected to continue the health insurance coverage that the Executive was
receiving under the Company’s group health plan immediately prior to the date of
termination for a period of twenty four (24) months after the date of
termination. The Company also shall reimburse the Executive’s reasonable
business expenses incurred prior to the date of termination, subject, however,
to the provisions of Section 3.1. Payments under subparagraph (b) above shall be
treated as a series of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii), are subject to required tax and other withholdings, and
shall be conditioned upon (1) the Executive’s execution of the Release within 21
days of the Company’s delivery to the Executive of same, and (2) the Executive’s
continued compliance with the Protective Covenants set forth in Section 5 of
this Agreement. Any payments due to the Executive under subparagraph (b) above
shall be forfeited if the Executive fails to execute the Release within 21 days
of the Company’s delivery to the Executive of same or if the Executive breaches
the Protective Covenants set forth in Section 5 of this Agreement. The Company
shall deliver to the Executive the Release within three (3) business days of the
termination of the Executive’s employment. If the foregoing conditions are met,
then Sections 4.4(w) through (z) shall also apply to this Section 4.7. 4.8
Section 280G of the Code. (a) Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (a “Payment”), would be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of amounts payable or distributable to or for the
benefit of the Executive pursuant to this Agreement (such payments or
distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced to the Reduced Amount (as defined
herein), but only if and to the extent that the after-tax value of reduced
Agreement Payments would exceed the after-tax value of the Agreement Payments
received by the Executive without application of such reduction. The “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Agreement Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code. Anything to
the contrary notwithstanding, if the Reduced Amount is zero and it is determined
further that any Payment which is not an Agreement Payment would nevertheless be
nondeductible by the Company for Federal income tax purposes because of Section
280G of the Code, then the aggregate present value of



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan007.jpg]
7 PHX 331633863v9 Payments which are not Agreement Payments shall also be
reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code. For
purposes of Section 4.8, present value shall be determined in accordance with
Section 280G(d)(4) of the Code. If and to the extent necessary to avoid a
violation of Section 409A, no amounts payable under any “nonqualified deferred
compensation plan” subject to Section 409A shall be reduced until after all
other Payments have been reduced. (b) All determinations required to be made
under this Section 4.8 shall be made by a nationally or regionally recognized
firm of independent public accountants selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within twenty (20) business days of the date of termination or
such earlier time as is requested by the Company and an opinion to the Executive
that he has substantial authority not to report any excise tax on his Federal
income tax return with respect to any Payments. Any such determination by the
Accounting Firm shall be binding upon the Company and the Executive. The
Executive shall determine which and how much of the Payments shall be eliminated
or reduced consistent with the requirements of this Section 4.8, provided that,
if the Executive does not make such determination within ten business days of
the receipt of the calculations made by the Accounting Firm, the Company shall
elect which and how much of the Payments shall be eliminated or reduced
consistent with the requirements of this Section 4.8 and shall notify the
Executive promptly of such election. Within five business days thereafter, the
Company shall pay to or distribute to or for the benefit of the Executive such
amounts as are then due to the Executive under this Agreement. All fees and
expenses of the Accounting Firm incurred in connection with the determinations
contemplated by this Section 4.8 shall be borne by the Company. (c) As a result
of the uncertainty in the application of Section 280G of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Payments will have been made by the Company which should not have been made
(“Overpayment”) or that additional Payments which will not have been made by the
Company could have been made (“Underpayment”), in each case, consistent with the
calculations required to be made hereunder. In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against the Executive which the Accounting Firm believes has a high probability
of success, determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Company to or for the benefit of the Executive shall
be treated for all purposes as a loan ab initio to the Executive which the
Executive shall repay to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by the Executive to the Company if and to the extent such deemed loan
and payment would not either reduce the amount on which the Executive is subject
to tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or other substantial authority, determines that an Underpayment has occurred,
any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code. 5. Restrictive Covenants. 5.1
Non-Competition. While employed by the Company and for a period of two (2) years
following the later of the date the Executive’s employment is terminated
hereunder or, if applicable, the Severance Date (the “Restricted Period”), the
Executive shall not (a) directly or indirectly through another Person acquire or
own in any manner any interest in any firm, partnership, corporation,
association or other Person that engages or plans to engage in the Business (as
hereinafter defined)



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan008.jpg]
8 PHX 331633863v9 anywhere in North America (the “Territory”), (b) be employed
by or serve as an employee, officer, director, manager or agent of, or as a
consultant or independent contractor to, any firm, partnership, corporation,
association or other Person which engages or plans to engage in any facet of the
Business, or that competes or plans to compete in any way with the Company or
any of its Affiliates within the Territory, or (c) utilize his special knowledge
of the Company’s Confidential Information and/or his relationships with the
customers and suppliers of the Company and its Affiliates to compete with the
Company or any of its Affiliates within the Territory; provided, however, that
nothing herein shall be deemed to prevent the Executive from acquiring through
market purchases and owning, solely as an investment, less than one percent (1%)
in the aggregate of the equity securities of any class of any issuer whose
shares are registered under Section 12(b) or Section 12(g) of the Securities
Exchange Act of 1934, as amended, and are listed or admitted for trading on any
United States national securities exchange or are quoted on any system of
automated dissemination of quotations of securities prices in common use, so
long as the Executive is not a member of any “control group” (within the meaning
of the rules and regulations of the U.S. Securities and Exchange Commission) of
any such issuer. The Executive acknowledges and agrees that the covenants set
forth in this Section 5.1 are reasonable and necessary in terms of time, area
and line of business to protect the Company’s legitimate business interests,
which include its interests in protecting the Company’s (i) valuable
confidential business information, (ii) substantial relationships with customers
and suppliers throughout the Territory and (iii) goodwill associated with the
ongoing business of the Company. The Executive expressly authorizes the
enforcement of the covenants provided for in this Section 5.1 by (A) the Company
and its Affiliates, (B) the Company’s permitted assigns and (C) any successors
to the Company’s business. The Executive agrees and acknowledges that the
Company is engaged in the Business throughout the Territory and the Executive
provides services to the Company throughout the Territory. 5.2 Non-Solicitation.
During the Restricted Period, the Executive shall not, directly or indirectly,
for himself or for any other Person, (a) attempt to employ or enter into any
contractual arrangement with any employee or former employee of the Company or
its Affiliates, unless such employee or former employee has not been employed by
the Company or its Affiliates for a period in excess of nine (9) months, (b)
call on or solicit any of the actual or targeted customers, prospective
customers, or suppliers of the Company or its Affiliates with respect to any
facet of the Business, (c) induce or attempt to induce any employee or agent of
the Company to leave the employ or otherwise cease to perform services for the
Company or its Affiliates, or in any way interfere with the relationship between
the Company (or any of its Affiliates) and any such employee or agent, and/or
(d) disparage or induce others to disparage the Company, any of its Affiliates,
or any of their respective employees, products, or services. 5.3 Non-Disclosure.
The Executive shall not divulge, communicate, use to the detriment of the
Company or for the benefit of any other Person or Persons, or misuse in any way,
any Confidential Information or Trade Secrets (collectively “Company
Information”) pertaining to the Company or any of its Affiliates. Any Company
Information now known or hereafter acquired by the Executive with respect to the
Company or any of its Affiliates shall be deemed a valuable, special and unique
asset of the Company that is received by the Executive in confidence and as a
fiduciary, and the Executive shall remain a fiduciary to the Company with
respect to all of such information. In addition, the Executive (a) will receive
and hold all Company Information in trust and strict confidence, (b) will take
reasonable steps to protect the Company Information from disclosure and will in
no event take any action causing, or fail to take any action reasonably
necessary to prevent, any Company Information to lose its character as Company
Information, and (c) except as required by law, will not, directly or
indirectly, use, disseminate or otherwise disclose any Company Information to
any third party without the prior written consent of the Company, which may be
withheld in the Company’s absolute discretion.



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan009.jpg]
9 PHX 331633863v9 5.4 Books and Records. All books, records, reports, writings,
notes, notebooks, computer programs, equipment, proposals, contracts, customer
and referral source lists and other documents and/or things relating in any
manner to the business of the Company (including, without limitation, any of the
same embodying or relating to any Company Information), whether prepared by the
Executive or otherwise coming into the Executive’s possession, shall be the
exclusive property of the Company and shall not be copied, duplicated,
replicated, transformed, modified or removed from the premises of the Company
except pursuant to the business of the Company and shall be returned immediately
to the Company upon the Company’s request at any time. 5.5 Inventions and
Patents. The Executive acknowledges that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether or not patentable) which relate to
the actual or reasonably anticipated business, research and development or
existing or future products or services of the Company and which are conceived,
developed, or made by the Executive while employed by the Company (“Work
Product”) belong to the Company. The Executive shall promptly disclose such Work
Product to the Company and, at the Company’s expense, perform all actions
reasonably requested by the Company (whether during or after the Executive’s
employment with the Company) to establish and confirm such ownership (including
executing any assignments, consents, powers of attorney, and other instruments).
5.6 Definitions. As used in this Agreement, the following capitalized terms have
the following meanings: “Affiliate” means, with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such Person. The term “control” as used in the preceding sentence means,
with respect to a corporation, the right to exercise, directly or indirectly,
more than fifty percent (50%) of the voting rights attributable to the shares of
the controlled corporation and, with respect to any Person other than a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person. “Business”
means the provision of transportation and logistics services, including
truckload logistics, customized and expedited less-than-truckload,
transportation management solutions, intermodal solutions, freight
consolidation, inventory management, on-demand expedited services, international
freight forwarding, customs brokerage, and comprehensive global supply chain
solutions. “Confidential Information” means confidential data and confidential
information relating to the business of the Company which is or has been
disclosed to the Executive or of which the Executive became aware as a
consequence of or through his employment or other relationship with the Company
and which has value to the Company and is not generally known to the competitors
of the Company. Confidential Information includes, without limitation, (a)
internal business information (including information relating to strategic and
staffing plans and practices, business, training, marketing, promotional and
sales plans and practices, cost, rate and pricing structures and accounting and
business methods); (b) identities of, individual requirements of, specific
contractual arrangements with, and information about, the suppliers,
distributors, customers, independent contractors or other business relations of
the Company and its Affiliates; (c) trade secrets, know-how, compilations of
data and analyses, techniques, systems, research, records, reports, manuals,
documentation, data and data bases relating thereto; and (d) inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable).
Notwithstanding the foregoing, Confidential Information shall not include any
data or information that (i) has been voluntarily disclosed to the general
public by the Company or its Affiliates, (ii) has been independently developed
and disclosed to the general public by others, or (iii) otherwise becomes
available to the general public other than through a breach of this Agreement by
the Executive.



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan010.jpg]
10 PHX 331633863v9 “Person” means any individual, partnership, joint venture,
firm, corporation, association, limited liability company, trust or other
enterprise or any governmental or political subdivision or any agency,
department or instrumentality thereof. “Trade Secrets” means information of the
Company including, without limitation, technical or nontechnical data, formulas,
patterns, compilations, programs, financial data, financial plans, product or
service plans or lists of actual or potential customers or suppliers which (a)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other Persons who can
obtain economic value from its disclosure or use, and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. 6.
Injunction. It is recognized and hereby acknowledged by the parties hereto that
a breach or violation by the Executive or his Affiliates of Section 5 may cause
irreparable harm and damage to the Company in a monetary amount that may be
virtually impossible to ascertain. As a result, the Executive recognizes and
hereby acknowledges that the Company shall be entitled to seek an injunction
from any court of competent jurisdiction enjoining and restraining any breach or
violation of any or all of the covenants set forth in Section 5 by the Executive
or his Affiliates, and that such right to injunction shall be cumulative and in
addition to whatever other rights or remedies the Company may possess hereunder,
at law or in equity. Nothing contained in this Section 6 shall be construed to
prevent the Company from seeking and recovering from the Executive or his
Affiliates damages sustained by it as a result of any breach or violation by the
Executive of any of the covenants or agreements contained herein. 7. Savings
Provision. If at the time of enforcement of any of the covenants contained in
Section 5 above (the “Protective Covenants”), a court shall hold that the
duration, scope or area restrictions stated therein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed and directed to
revise the restrictions contained herein to cover the maximum period, scope and
area permitted by law. The Executive has consulted with legal counsel regarding
the Protective Covenants and based on such consultation has determined and
hereby acknowledges that the Protective Covenants are reasonable in terms of
duration, scope and area restrictions and are necessary to protect the
legitimate, protectable interests of the Company and the goodwill of the
business of the Company and its Affiliates. 8. Representations and Warranties.
The Executive hereby represents and warrants to the Company that (a) the
execution, delivery and performance of this Agreement by the Executive does not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Executive is a party or by which he is bound; and (b) the execution and
performance of this Agreement does not violate the provisions of any employment,
non- competition, confidentiality or other material agreement to which the
Executive is a party or by which he is bound. 9. Governing Law; Forum. This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to conflicts of laws principles thereof and
all questions concerning the validity and construction hereof shall be
determined in accordance with the laws of said state. Any dispute arising out of
or related to this Agreement or the Executive’s employment or termination of
employment with the Company shall be litigated in the state or federal courts
located in the State of Delaware. The Company and the Executive each waives any
objection to the personal jurisdiction of such courts, consent to be sued in
such courts, and waive any defense of inconvenient or improper forum.
Notwithstanding foregoing, to the extent the Company seeks injunctive or
equitable relief to prevent a breach or threatened breach of the Protective
Covenants, or to otherwise protect its Trade Secrets or Confidential
Information, the Company may file suit in any court or tribunal



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan011.jpg]
11 PHX 331633863v9 having jurisdiction over the Executive and may pursue all
remedies available to it in such court or tribunal. 10. Entire Agreement;
Amendment. This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and, upon its effectiveness,
shall supersede all prior agreements, understandings and arrangements, both oral
and written, between the Executive and the Company (or any of its Affiliates)
with respect to such subject matter including, without limitation, the Original
Employment Agreement. This Agreement may not be modified or amended in any way
unless by a written instrument signed by both the Company and the Executive. 11.
Notices. All notices, demands, and other communications to be given or delivered
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been given (a) when personally delivered or sent by
electronic mail or telecopy (with hard copy to follow); (b) one (1) day after
being sent by reputable overnight express courier (charges prepaid); or (c) five
(5) days following mailing by certified or registered mail, postage prepaid and
return receipt requested. Unless another address is specified in writing,
notices, demands, and communications to the parties shall be sent to the
addresses indicated below: Notices to the Executive: Curtis W. Stoelting 121
East 4th Street Hinsdale, IL 60521 E-mail: curt.stoelting@gmail.com Notices to
the Company: Roadrunner Transportation Systems, Inc. 4900 S. Pennsylvania Ave.
Cudahy, WI 53110 Attn: Scott D. Rued E-mail: srued@hciequity.com With a copy to:
Greenberg Traurig, LLP 2375 E. Camelback Road Suite 700 Phoenix, AZ 85016 Attn:
Bruce E. Macdonough E-mail: macdonoughb@gtlaw.com 12. Benefits; Binding Effect.
This Agreement shall be for the benefit of and binding upon the parties hereto
and their respective heirs, personal representatives, legal representatives,
successors and, where applicable, assigns, including, without limitation, any
successor to the Company, whether by merger, consolidation, sale of stock, sale
of assets or otherwise; provided, however, that the Executive shall not delegate
his employment obligations hereunder, or any portion thereof, to any other
Person. The Company may assign its rights and obligations under this Agreement
in its sole discretion. 13. Severability. The invalidity of any one or more of
the words, phrases, sentences, clauses or sections contained in this Agreement
shall not affect the enforceability of the remaining portions of this



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan012.jpg]
12 PHX 331633863v9 Agreement or any part thereof, all of which are inserted
conditionally on their being valid in law, and, in the event that any one or
more of the words, phrases, sentences, clauses or sections contained in this
Agreement shall be declared invalid, this Agreement shall be construed as if
such invalid word or words, phrase or phrases, sentence or sentences, clause or
clauses, or section or sections had not been inserted. If such invalidity is
caused by length of time or size of area or both, the otherwise invalid
provision will be considered to be reduced to a period or area which would cure
such invalidity. 14. Waivers. The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation. 15. Damages.
Nothing contained herein shall be construed to prevent the Company or the
Executive from seeking and recovering from the other damages sustained by either
or both of them as a result of its or his breach of any term or provision of
this Agreement. In the event that either party hereto brings suit for the
collection of any damages resulting from, or for the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable court costs and
attorneys’ fees of the other. 16. Section Headings. The section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. 17. No Third Party
Beneficiary. Nothing expressed or implied in this Agreement is intended, or
shall be construed, to confer upon or give any Person other than the parties
hereto and their respective heirs, personal representatives, legal
representatives, successors and assigns, any rights or remedies under or by
reason of this Agreement. 18. Survival. Those provisions set forth herein which
contemplate obligations on a party’s part after termination of this Agreement or
the Executive’s employment with the Company shall survive and continue in full
force in accordance with their terms notwithstanding the termination of this
Agreement or the Executive’s employment with the Company. 19. No Strict
Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party. 20.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The parties agree that this Agreement shall be
legally binding upon the electronic transmission, including by electronic mail
or facsimile of .pdf files, by each party of a signed signature page to this
Agreement to the other party. 21. Code Section 409A. This Agreement is intended
to satisfy the requirements of Section 409A with respect to amounts subject
thereto, and shall be interpreted and construed consistent with such intent;
provided that, notwithstanding the other provisions of this subsection and the
paragraph above entitled “Specified Employee,” with respect to any right to a
payment or benefit hereunder (or portion thereof) that does not otherwise
provide for a “deferral of compensation” within the meaning of Section 409A, it
is the intent of the parties that such payment or benefit will not so provide.
Furthermore, if either party notifies the other in writing that, based on the
advice of legal counsel, one or more of the provisions of this Agreement
contravenes any regulations or Treasury guidance promulgated under Section 409A
or causes any amounts to be subject to interest or penalties under Section 409A,
the parties shall promptly and reasonably consult with each other (and with
their legal counsel), and shall use their



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan013.jpg]
13 PHX 331633863v9 reasonable best efforts, to reform the provisions hereof to
(a) maintain to the maximum extent practicable the original intent of the
applicable provisions without violating the provisions of Section 409A or
increasing the costs to the Company of providing the applicable benefit or
payment, and (b) to the extent practicable, to avoid the imposition of any tax,
interest, or other penalties under Section 409A upon the Executive or the
Company. Any payments described herein that are payable upon a termination of
employment will only be paid if such termination constitutes a “separation for
service” within the meaning of Section 409A. [SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 
[exhibitv1secondamendedan014.jpg]
Xiv VtT~Trt~ss WxC~t~or, the patties hereto leave e~ect~ted this Ageee~nent as
of fihe date ~~•stwt•it~en above. '~'HC CbMPANY: ROADR'{J1VNEit T~IVSPORTA.TIQIV
S'YSTEMSa INC. ~y: Naaaz~: Scott .Rued Title; Ctxaitma~i oftlle Bo~•d T~~
Ex~cuxzvx: Curtis . Stoelting SYGIV,A'T~1R~ PAG~G TO EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------



 